FLETCHER, Judge
(concurring in the result):
I agree with my Brother Judges that this petition for extraordinary relief should be denied. In view of my conservative approach to the use of extraordinary writs, I cannot join that portion of their opinion suggesting a broader interpretation of our power. See Shepardson v. Roberts, 14 M.J. 354, 359 (C.M.A.1983) (Fletcher, J., dissenting); see also Wickham v. Hall, 12 M.J. 145, 153 (C.M.A.1981) (Fletcher, J., concurring in the result). Dismissal of this petition in my opinion would be more appropriate.
As to the substantive issues raised in this petition and commented on by the majority, I must reserve judgment. As the majority notes, “Apparently, the Government’s only evidence that Murray had used marihuana was provided by the compulsory urinalysis.” 16 M.J. 74, 76. In this context, serious questions may be raised and should be resolved at the trial level concerning the sufficiency of the Government’s proof. See United States v. Ford, 4 U.S.C.M.A. 611, 16 C.M.R. 185 (C.M.A.1954); United States v. Ellibee, 13 C.M.R. 416 (A.B.R.1953); see generally Prosecution of Drug Offenders Based on The Newly Developed Urine Test (Part I), 1 Trial Counsel Forum 2 (No. 2, Sept. 1982), U.S. Army Legal Services Agency. The trial court’s resolution of these questions may render the substantive issues raised in this petition moot or, at the very least, provide this Court with an adequate record to decide these issues.